                                          Case 3:21-cv-00649-CRB Document 10 Filed 02/26/21 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     GERROD HERNDON, D1036323,                           Case No. 21-cv-00649-CRB (PR)
                                   5                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   6              v.
                                                                                             (ECF No. 6)
                                   7     MARIN COUNTY CONSERVATORSHIP,
                                   8                    Defendant(s).

                                   9          Plaintiff, a former state prisoner currently at Ruby’s Valley Care Home (RVCH), an
                                  10   assisted living facility in Fresno, California, has filed a pro se complaint under 42 U.S.C. § 1983

                                  11   challenging the conservatorship from Marin County Superior Court pursuant to which he is

                                  12   committed to RVCH. Plaintiff also seeks leave to proceed in forma pauperis (IFP) which, based
Northern District of California
 United States District Court




                                  13   solely on his affidavit of poverty, is GRANTED.

                                  14          Plaintiff’s § 1983 action must be DISMISSED because it is well established that lower

                                  15   federal courts are without subject matter jurisdiction to review state court decisions. See District

                                  16   of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486-87 (1983); Rooker v. Fidelity Trust

                                  17   Co., 263 U.S. 413, 416 (1923); see also Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir.

                                  18   2004) (Rooker-Feldman doctrine bars federal district courts “from exercising subject matter

                                  19   jurisdiction over a suit that is a de facto appeal from a state court judgment.”). Plaintiff’s only

                                  20   possible challenge to his conservatorship in federal court is to file a petition for a writ of habeas

                                  21   corpus under 28 U.S.C. § 2254 after exhausting state judicial remedies. Cf. Duncan v. Walker,

                                  22   533 U.S. 167, 176 (2001) (“federal habeas corpus may be available to challenge the legality of a

                                  23   state court order of civil commitment”).

                                  24          The clerk is directed to close the case and terminate all pending motions as moot.

                                  25          IT IS SO ORDERED.

                                  26   Dated: February 26, 2021

                                  27                                                     ______________________________________
                                                                                         CHARLES R. BREYER
                                  28                                                     United States District Judge
